         Case 3:21-cv-00177-SDD-RLB             Document 21       09/07/21 Page 1 of 4



                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

LARRY E. CLARK, SR.
                                                                     CIVIL ACTION
VERSUS
                                                                     NO. 21-177-SDD-RLB
JOHN B. EDWARDS, ET AL.

                                             ORDER

        Before the Court is the Motion to Stay Discovery and to Continue Scheduling Order

Deadlines and Conference filed by Defendants, Shawn D. Wilson, Secretary of the Louisiana

Department of Transportation and Development (“Secretary Wilson”) and Charles D. McBride,

Right of Way Administrator of the Louisiana Department of Transportation and Development

(“McBride”) (collectively, “DOTD Defendants”) on August 5, 2021 (R. Doc. 14), the Motion to

Stay Discovery and Continue Upcoming Status Conference filed by Defendants, Justice Jay

McCallum, Judge John Michael Guidry, and Judge Ramon Lafitte (collectively, the “Judicial

Defendants”) on August 5, 2021 (R. Doc. 17), and the Motion to Stay Discovery and Continue

Scheduling Order Deadlines and Conference filed by Defendant, John Bel Edwards, in his

official capacity as Governor of the State of Louisiana (“Governor Edwards”) on August 6, 2021

(R. Doc. 18). The deadline for filing any opposition to the foregoing motions have expired. LR

7(f). Accordingly, the motions are unopposed.

       Larry E. Clark, Sr. (“Plaintiff”) commenced this action by filing a Complaint for

Prospective Injunctive Relief and/or for Prospective Declaratory Relief and for a Writ of

Mandamus Based Upon Some Defendants Continuing Violations of Federal Laws in 5 Cases

ongoing in the State Court against All Defendants. (R. Doc. 1). Plaintiff seeks nullification or re-

adjudgment of judgments issued by Louisiana state courts over the past three decades under 28
         Case 3:21-cv-00177-SDD-RLB             Document 21       09/07/21 Page 2 of 4



U.S.C. § 1983. The lawsuit arises from expropriation proceedings in 1986. See Dep't of Transp.

& Dev. v. Clark, 289 So.3d 226 (La. App. 2d Cir. 2020).

       The DOTD Defendants have filed a motion to dismiss asserting numerous defenses,

including res judicata, Eleventh Amendment immunity, prescription and failure to state a claim

upon which can be granted. (R. Doc. 13). The Judicial Defendants have filed a motion to dismiss

asserting numerous defenses, including failure to serve, Eleventh Amendment immunity, the

Rooker-Feldman doctrine, the Younger abstention doctrine, prescription, and absolute judicial

immunity. (R. Doc. 16). Governor Edwards has filed a motion to dismiss adopting the DOTD

Defendants’ defenses and asserting that Plaintiff has failed to state a claim. (R. Doc. 15). These

dispositive motions remain pending.

       The motions now before the Court all seek a stay of discovery, and a continuance of the

deadlines set forth in the Court’s Scheduling Conference Order (R. Doc. 10), pending resolution

of the foregoing dispositive motions. (R. Docs. 14, 17, 18). To allow Plaintiff the opportunity to

file any opposition, the Court reset the scheduling conference set for September 30, 2021 to

November 4, 2021, and extended the deadline to provide a joint status report to October 21,

2021. (R. Docs. 19, 20). As stated above, Plaintiff did not file a timely opposition.

       Rule 26(c) of the Federal Rules of Civil Procedure allows the court to issue a protective

order after a showing of good cause “to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(1). Rule 26(c)’s

“good cause” requirement indicates that the party seeking a protective order has the burden “to

show the necessity of its issuance, which contemplates a particular and specific demonstration of

fact as distinguished from stereotyped and conclusory statements.” In re Terra Int'l, Inc., 134

F.3d 302, 306 (5th Cir. 1998) (quoting United States v. Garrett, 571 F.2d 1323, 1326 n.3 (5th

Cir. 1978)). “Trial courts possess broad discretion to supervise discovery.” Landry v. Air Line

                                                 2
         Case 3:21-cv-00177-SDD-RLB             Document 21       09/07/21 Page 3 of 4



Pilots Ass’n Int’l AFL-CIO, 901 F.2d 404, 436 n.114 (5th Cir. 1990) (citation omitted). “A trial

court has broad discretion and inherent power to stay discovery until preliminary questions that

may dispose of the case are determined.” Petrus v. Bowen, 833 F.2d 581, 583 (5th Cir. 1987).

       Having considered the instant Motions, and considering Plaintiff has failed to file a

timely opposition to any of the Motions, the Court finds good cause to grant the relief requested.

Among other things, Defendants raise the issue of absolute judicial immunity and sovereign

immunity, which are both threshold issues that could dispose of this action without the need for

discovery.

       “As the Supreme Court has stated, ‘the essence of absolute immunity is its possessor’s

entitlement not to have to answer for his conduct in a civil damages action.’” Boyd v. Biggers, 31

F.3d 279, 284 (5th Cir. 1994) (per curiam) (quoting Mitchell v. Forsyth, 472 U.S. 511, 525

(1985)). “[A]bsolute immunity is properly viewed as ‘immunity from suit rather than a mere

defense to liability[.]’” Id. (emphasis in original) (quoting Mitchell, 472 U.S. at 526). “Thus, the

[Supreme] Court has described immunity as a threshold question, to be resolved as early in the

proceedings as possible.” Id. (citing Siegert v. Gilley, 500 U.S. 226, 231-33, 111 S. Ct. 1789,

1793 (1991)). “One of the purposes of immunity, absolute or qualified, is to spare a defendant

not only unwarranted liability, but unwarranted demands customarily imposed upon those

defending a long drawn out lawsuit.” Siegert, 500 U.S. at 231-33. Consistent with the foregoing,

the Fifth Circuit has stated that “discovery generally should not be allowed” until the “threshold”

question of absolute immunity is resolved. Rouser v. Johnson, 36 F.3d 90 (5th Cir. 1994) (citing

Siegert, 500 U.S. 226, 231-32). A stay of discovery may be merited where the defendant raises

the defense of sovereign immunity, which is a threshold issue that could be dispositive of the

action. Davis v. United States Army Rsrv. Through 321st Sustainment Brigade, No. 19-305, 2019

WL 5777387, at *1 (M.D. La. Nov. 5, 2019); see also Rivera v. United States, No. 15-21, 2015

                                                  3
         Case 3:21-cv-00177-SDD-RLB             Document 21       09/07/21 Page 4 of 4



WL 13650012, at * 2 (W.D. Tex. May 18, 2015) (“It is well settled that governmental immunity

is not only a defense against the burdens of liability, but also a defense to the burdens of

litigation.”) (citing Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).

       Given the foregoing,

       IT IS ORDERED that Defendants’ Motions to Stay (R. Docs. 14, 17, 18) are

GRANTED. Discovery is STAYED in this action until the resolution of Defendants’ Motion to

Dismiss. (R. Doc. 13, 15, 16).

       IT IS FURTHER ORDERED that the Scheduling Conference set for November 4,

2021, and the deadline to file a Joint Status Report set for October 21, 2021 (R. Docs. 10, 19, 20)

are CONTINUED until further order of the Court.

       Signed in Baton Rouge, Louisiana, on September 7, 2021.



                                              S
                                              RICHARD L. BOURGEOIS, JR.
                                              UNITED STATES MAGISTRATE JUDGE




                                                  4
